ORDER

PER CURIAM.
Shawn De’Andre Moore (Moore) appeals from a trial court judgment terminating his parental rights to his biological daughter, J.C.C.C., and granting adoption of J.C.C.C. to J.C.J. and L.J. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).